Citation Nr: 9916048	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-20 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Shawkey





INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1976 and from December 1977 to December 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1977 RO rating decision that denied 
service connection for disabilities of the right and left 
ankles.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely. 

Service medical records from the veteran's first period of 
service, from 1974 to 1976, show that he had a normal 
evaluation of his lower extremities at his enlistment 
examination in 1974.  They also include an undated treatment 
record from the cast room showing that the veteran had a 
history of a "turning ankle" and had sesamoid pain over the 
lateral malleolus.  This record reflects an impression of 
sprain/strain and shows that the veteran had had his ankle 
placed in a cast for three weeks.

Medical records from the veteran's second period of service, 
from 1976 to 1996, show multiple treatment for right ankle 
sprains to include complaints of swelling, limited motion and 
pain.  X-rays of the right ankle were taken in March and 
August 1978.  

In January 1979 the veteran was seen at a US Army Health 
Clinic due to right ankle pain of one day duration.  
According to this treatment record, the veteran had sustained 
an old injury three years earlier and had a hairline 
fracture.  X-rays of the right ankle were taken revealing no 
recent fractures of the right ankle, and several small 
ossicles near the tip of the medial malleolus which 
"undoubtedly represent[ed] residues of old trauma."  

The last service medical record reflecting treatment for the 
veteran's right ankle is dated in June 1983 and contains an 
assessment of a Grade II right ankle sprain. 

Service medical records also show treatment for the veteran's 
left ankle beginning in October 1986.  According to the 
October 1986 treatment record, the veteran had twisted his 
left ankle playing basketball and had a history of multiple 
left ankle sprains.  He was assessed as having a Grade I - II 
ankle sprain and rule out fracture.  X-rays of the left ankle 
at that time revealed "soft tissue swelling [lateral] 
ankle" and "small fairley(sp) well cortilated bony density 
inf. to distal tibia [probably secondary to] ossification 
center or old [fracture]."

The veteran was seen again at a medical facility for his left 
ankle in July 1987 after reportedly injuring it in a softball 
game.  He was assessed as having moderate sprain.  He was 
also seen for his left ankle in August 1987 and was given an 
assessment of rule out fracture.

The veteran was found to have a normal clinical evaluation of 
his lower extremities at his retirement examination in June 
1996.  

In January 1997 the veteran filed a claim of service 
connection for disabilities of the right and left ankles.  

A VA examination report in February 1997 reflects the 
veteran's complaints of ankle pain.  It also reflects his 
report of multiple sprains in the military and states that he 
had no current symptoms in either ankle.  Examination of the 
right and left ankle was normal.  The veteran was given an 
impression of normal right and left ankle.



At a hearing before a member of the Board in April 1999, the 
veteran testified that he still had episodic pain, stiffness 
and swelling in his ankles and had to limit his activities 
accordingly.  He said that he had been told in service that 
he had a hairline fracture in his ankle.  He said that he 
told the VA examiner in 1997 of his ankle symptomatology and 
that this examiner did not physically examine him other than 
to look at his ankle and ask him how he felt.  He said that 
he had not sought any treatment for his ankles since service.

Fulfillment of VA's statutory duty to assist the veteran 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation for the 
claimed disability will be a fully informed one.  38 U.S.C.A. 
§ 5107(a) (West 1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

It does not appear from the RO's examination request 
worksheet that the veteran's claims file was forwarded to the 
examiners who performed the 1997 VA examinations and, indeed, 
the examiners made no mention of reviewing the veteran's 
records.  In fact, it is evident from the orthopedic 
examination report that the examiner relayed a history only 
as provided to him by the veteran. 

In order to insure that a determination in regard to the 
claims of service connection for right and left ankle 
disabilities is a fully informed one, additional medical 
development is required which necessitates that the veteran 
undergo a new thorough and contemporaneous VA orthopedic 
examination.  Such an examination must take into account 
records of prior medical treatment of the veteran's right and 
left ankles, most notably his service medical records. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran to 
undergo an orthopedic examination in 
order to assess the nature and etiology 
of any disabilities of the right and left 
ankles.  The claims file and a copy of 
this Remand must be made available to the 
examiner prior to the examination in 
order that he or she  may review the 
veteran's medical history.  A notation to 
the effect that the claims file was 
reviewed should be included in the 
examination report.  Any diagnostic tests 
and procedures, including X-rays, deemed 
appropriate should be performed.  All 
subjective complaints and objective 
findings should be reported in detail.  
The examiner is requested to provide a 
medical opinion as to whether the veteran 
currently has disabilities of the right 
and left ankles and, if so, the etiology 
of such disabilities.  The examiner 
should include the rationale for the 
opinion expressed. 

2.  Upon receiving the examiner's report, 
the RO should review the evidence of 
record and readjudicate the claims of 
service connection for disabilities of 
the right and left ankles.  If the 
determination remains adverse to the 
veteran, the RO should issue him a 
supplemental statement of the case and 
allow a reasonable time for him to 
respond.

Thereafter, the case should then be returned to the Board for 
further consideration.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










